         Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 1 of 7 Page ID #:1


     1 STEPHEN ZELLER, Bar No. 265664
       Email Address: szeller deconsel.com
     2 a member ofDeCARL & SHANLEY,
       a Professional Corporation
     3 533 S. Fremont Avenue, 9th Floor
       Los Angeles, California 90071-1706
     4 Telephone (213) 488-4100
       Telecopier (213) 488-4180
     5
     6 Attorneys for Plaintiffs, Carpenters Southwest
       Administrative Col])oration and Board of Trustees
     7 for the Carpenters Southwest Trusts
     8                         UNITED STATES DISTRICT COURT
     9                        CENTRAL DISTRICT OF CALIFORNIA
    10
       CARPENTERS SOUTHWEST                          CASE NO.
    11 ADMINISTRATIVE CORPORATION,
       a California non:profit cot"poration; and
    12 BOARD OF TRUSTEES FOR THE                     COMPLAINT FOR DAMAGES
       CARPENTERS SOUTHWEST                          FOR FAILURE TO PAY FRINGE
    13 TRUSTS,                                       BENEFIT CONTRIBUTIONS
    14                      Plaintiffs,
    15 v.
    16 J & R P DEVELOPMENT CORP., a
       Nevada CQfQ_Orati~n;. also known as
    17 J&RP DEVELOP1v1ENT CORP.; and
       DOES 1 through 10, inclusive,
    18
                          Defendants.
    19
    20
    21                                    JURISDICTION
    22       1.      This is a civil action to recover fringe benefit contributions. This
    23 action arises and jurisdiction of the court is founded on section 301 of the
    24 Labor-Management Relations Act of 1947, as amended ("LMRA"), 29 U.S.C. §
    25   185a, and Sections 502 and 515 of the Employee Retirement Income Security Act of
    26 1974, as amended ("ERISA"), 29 U.S.C. § 1132 and 1145.
    27 Ill
    28 Ill
I
)
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 2 of 7 Page ID #:2


 1                              PARTIES AND OTHERS
 2       2.      CARPENTERS SOUTHWEST ADMINISTRATIVE
 3 CORPORATION, a California non-profit corporation ("CSAC"), is a non-profit
 4 corporation duly organized and existing under and by virtue of the laws of the State
 5 of California. CSAC's principal place of business is in the County of Los Angeles,
 6 State of California.
 7      3.       At all relevant times herein, the BOARD OF TRUSTEES FOR THE
 8 CARPENTERS SOUTHWEST TRUSTS were and now are fiduciaries and are duly
 9 authorized and acting trustees of those ERISA Trust Funds defined in paragraph six.
10      4.       CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS
11 SOUTHWEST TRUSTS are also authorized agents to act on behalf of the remaining
12 Funds and entities (defined in paragraph nine) with respect to these delinquencies.
13 CSAC and BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST
14 TRUSTS are sometimes collectively referred to as "PLAINTIFFS."
15      5.       The true names and capacities, whether individual, corporate, associate,
16 or otherwise, of defendants named herein as DOES 1 through 10, are unknown at
17 this time to PLAINTIFFS. PLAINTIFFS therefore sue the ~efendants by such
18 fictitious names, and PLAINTIFFS will amend this complaint to show their true
19 names and capacities when the same has been ascertained. PLAINTIFFS are
20 informed and believe and thereon allege that each of the fictitiously named
21 defendants is responsible in some manner for the occurrences herein alleged, either
22 through its own conduct, or through the conduct of its agents, servants and/or
23 employees, or in some other manner as yet unknown, and that PLAINTIFFS'
24 damages as herein alleged were proximately caused by those defendants.
25      6.       At all relevant times, the Southwest Carpenters Health and Welfare
26 Trust, the Southwest Carpenters Pension Trust, the Southwest Carpenters Vacation
27 Trust, and the Southwest Carpenters Training Fund, were and are express trusts
28 which exist pursuant to section 302 of the LMRA, 29 U.S.C. § 186, and

                                             2
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 3 of 7 Page ID #:3


 1 multi employer plans within the meaning of section 3 of ERISA, 29 U.S.C. § 1002.
 2      7.       At all relevant times, the Construction Industry Advancement Fund of
 3 Southern California, the Residential Housing Contract Administration Trust Fund,
 4 the Contractors-Carpenters Grievance and Arbitration Trust, and the Contract
 5 Administration Trust for Carpenter-Management Relations were and are express
 6 trusts which exist pursuant to section 302 of the LMRA, 29 U.S.C. §186.
 7      8.       At all relevant times, the Carpenters-Contractors Cooperation
 8 Committee ("CCCC") and Western States Drywall/Lathing Industry Labor-
 9 Management Cooperation Committee, Inc. were and are non-profit California
10 corporations which exist pursuant to section 5(b) of the Labor Management
11 Cooperation Act of 1978, 92 Stat. 2020 ( 1978), for the purposes set forth in section
12 302(c)(9) ofLMRA, 29 U.S.C. § 186(c)(9).
13      9.       CSAC is the administrator of the Southwest Carpenters Health and
14 Welfare Trust, the Southwest Carpenters Pension Trust, the Southwest Carpenters
15 Vacation Trust, and the Southwest Carpenters Training Fund, and assignee of the
16 Construction Industry Advancement Fund of Southern California, the Residential
17 Housing Contract Administration Trust Fund, the Contractors-Carpenters Grievance
18 and Arbitration Trust, the Contract Administration Trust for Carpenter-Management
19 Relations, the Carpenters-Contractors Cooperation Committee, the Southern
20 California Drywall Industry Fund, the Western States Drywall/Lathing Industry
21 Labor-Management Cooperation Committee, Inc., and the Grievance Obligation
22 Trust Fund (collectively, the "PLANS"), and, as such, is a plan fiduciary within the
23 meaning of section 3 ofERISA, 29 U.S.C. §1002.
24       10.     The duly authorized and acting trustees or directors of each of the
25 PLANS have also assigned to CSAC all their right, title and interest in and to any
26 and all amounts due and owing to the respective PLANS by the employer as herein
27 alleged.
28       11.     The Southwest Regional Council of Carpenters and its affiliated local

                                              3
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 4 of 7 Page ID #:4


 1 unions ("UNIONS") affiliated with United Brotherhood of Carpenters and Joiners
 2 of America, are labor organizations that are parties to the collective bargaining
 3 agreements involved.
 4       12.     At all relevant times, employer, J & R P DEVELOPMENT CORP., a
 5 Nevada corporation, also known as J&RP DEVELOPMENT CORP., and DOES I
 6 through I 0 ("EMPLOYER"), was and is a contractor engaged in the construction
 7 industry within the jurisdiction of the relevant UNIONS.
 8                      CLAIM FOR RELIEF FOR DAMAGES
 9                          FORFAILURETOPAYFRINGE
10                            BENEFIT CONTRIBUTIONS
11       13.     On or about the date set forth thereon, EMPLOYER made, executed
12 and delivered to the UNION, a Carpenters Memorandum Agreement SDUSD
13 Project Stabilization Agreement Single Project(s) Agreement dated January I, 2014
14 ("MEMORANDUM AGREEMENT"). A true and correct copy is attached hereto,
15 marked respectively as Exhibit "I" and incorporated herein by reference.
16       14.     The MEMORANDUM AGREEMENT binds EMPLOYER to the terms
17 and conditions of the Master Labor Agreement between United General
18 Contractors, Inc. and the United Brotherhood of Carpenters and Joiners of America
19 and the Southwest Regional Council of Carpenters and, dated July I, 2012, and any
20 renewals or subsequent Master Labor Agreements, and the PLANS' agreements and
21 any amendments, modifications, extensions, supplementations or renewals of the
22 PLANS' agreements (collectively referred to as "AGREEMENTS"). The PLANS
23 are third party beneficiaries of the MEMORANDUM AGREEMENT and Master
24 Labor Agreements.
25       15.     The Master Labor Agreement binds EMPLOYER to any renewals or
26 subsequent applicable Master Labor Agreements and the PLANS' AGREEMENTS
27 (collectively, the "AGREEMENTS").
28      16.      The AGREEMENTS require EMPLOYER to pay fringe benefit

                                              4
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 5 of 7 Page ID #:5


 1 contributions at the rates set forth therein for every hour worked by employees
 2 performing services covered by the AGREEMENTS, and on account of all
 3 compensation paid to employees performing services covered by the
 4 AGREEMENTS.
 5         17.   The AGREEMENTS require EMPLOYER to make the fringe benefit
 6 contributions by way of Employers Monthly Reports ("REPORTS") to the PLANS
 7 at their place of business in Los Angeles, California, on or before the 25th day of
 8 each month following the month during which the hours for which contributions are
 9 due were worked or paid. Further, the AGREEMENTS specifically provide that the
10 venue of an action to recover delinquent fringe benefit contributions shall be in the
11 County of Los Angeles.
12         18.   In acknowledging both that the regular and prompt payment of
13 employer contributions is essential to the maintenance of the PLANS, and the
14 extreme difficulty, if not impracticability, of fixing the actual expense and damage
15 to the PLANS when such monthly contributions are not paid when due, the
16 AGREEMENTS provide that the amount of contractual damages to the PLANS
17 resulting from a failure to pay contributions when due shall be presumed to be the
18 sum of $30.00 per delinquency or 10 percent of the amount of the contributions due,
19 whichever is greater. This amount shall become due and payable to the CSAC as
20 liquidated damages in addition to the unpaid contributions or contributions paid
21 late.
22         19.   EMPLOYER engaged workers who performed services covered by the
23 AGREEMENTS and who performed labor on works of construction within the
24 jurisdiction of the PLANS' AGREEMENTS undertaken by EMPLOYER during the
25 term of the PLANS' AGREEMENTS.
26      20.      EMPLOYER has failed to pay the fringe benefit contributions in the
27 manner prescribed by the AGREEMENTS, and there is now due and owing the
28 PLANS from EMPLOYER the amounts set forth in Exhibit "2."

                                              5
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 6 of 7 Page ID #:6


 1       21.     The AGREEMENTS require EMPLOYER to pay for the expense of
 2 auditing EMPLOYER's business records if an audit by the PLANS indicates that
 3 EMPLOYER failed to report and pay all contributions.
 4       22.     As a result of the failure to pay fringe benefit contributions in the
 5 manner prescribed by the AGREEMENTS, EMPLOYER is liable for interest on the
 6 unpaid contributions from the first of the month following the date due, at the rate
 7 prescribed by the AGREEMENTS.
 8       23.     The PLANS have conducted an Audit, which indicates that
 9 EMPLOYER failed to report and pay all contributions owed during this time period.
10 A true and correct copy of the Audit Invoice No. 21015 (social security numbers
11 redacted), dated March 17, 2018, is attached as Exhibit "3."
12       24.     As a result of the failure to pay fringe benefit contributions in the
13 manner prescribed by the AGREEMENTS, EMPLOYER is liable for an amount
14 equal to the greater of interest on the unpaid contributions as prescribed by section
15 6621 of the Internal Revenue Code of 1954,26 U.S.C. §6621, or liquidated
16 damages provided for under the AGREEMENTS.
17       25.     It has been necessary for PLAINTIFFS to engage counsel to bring this
18 action to recover the delinquent fringe benefit contributions. Pursuant to the
19 AGREEMENTS and section 502(g)(2) ofERISA, 29 U.S.C. §1132(g)(2),
20 EMPLOYER is liable for reasonable attorneys' fees incurred in litigating this
21 matter.
22       26.     The PLANS have complied with all conditions precedent.
23       27.     CSAC has, concurrently with the filing of this complaint, served a copy
24 of the same upon the Secretary of Labor and Secretary of the Treasury.
25 Ill
26 Ill
27 Ill
28 Ill

                                               6
     Case 2:18-cv-10383 Document 1 Filed 12/14/18 Page 7 of 7 Page ID #:7


 1               WHEREFORE, PLAINTIFFS pray for judgment as follows:
 2                   FOR PLAINTIFFS' CLAIM FOR RELIEF FOR
 3                    DAMAGES FOR FAILURE TO PAY FRINGE
 4                               BENEFIT CONTRIBUTIONS
 5       1.   For contributions in the sum of $1 0,611.82;
 6      2.    For interest and liquidated damages, as provided in the AGREEMENTS;
 7      3.    For audit costs;
 8      4.    For a statutory amount equal to the greater of the interest on unpaid
 9 contributions which were owing as of the time of the filing of the complaint herein
10 (at the rate prescribed by law), or liquidated damages as provided in the
11 AGREEMENTS, in an amount to be determined.
12      5.    For reasonable attorneys' fees;
13      6.    For costs of this action;
14      7.    For further contributions according to proof; and
15      8.    For such other and further relief as the court deems proper.
16
17 Dated: December     J:L , 20 18          DeCARLO & SHANLEY,
                                            a Professional Corporation
18
19
20
21
22
23
24
25
26
27
28

                                                7
